Exhibit 10.18

 

LOGO [g3135131351.jpg]

 

LOAN AGREEMENT

 

This Agreement dated as of March 26, 2004, is among Bank of America, N.A. (the
“Bank”), Resources Connection, Inc. (“Borrower 1”) and Resources Connection LLC
(“Borrower 2”) (Borrower 1 and Borrower 2 are sometimes referred to collectively
as the “Borrowers” and individually as the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrowers. The amount of the line of credit (the “Facility No.
1 Commitment”) is Ten Million and 00/100 Dollars ($10,000,000.00).

 

(b) This is a revolving line of credit. During the availability period, the
Borrowers may repay principal amounts and reborrow them.

 

(c) The Borrowers agree not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment. If the Borrowers exceed this limit, the
Borrowers will immediately pay the excess to the Bank upon the Bank’s demand.

 

1.2 Availability Period. The line of credit is available between the date of
this Agreement and December 1, 2005, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).

 

1.3 Repayment Terms.

 

(a) The Borrowers will pay interest on April 1, 2004, and then on the same day
of each month thereafter until payment in full of any principal outstanding
under this facility. Any interest period for an optional interest rate (as
described below) shall expire no later than the Facility No. 1 Expiration Date.

 

(b) The Borrowers will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date.

 

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the Bank’s Prime Rate.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 

1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrowers may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrowers. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rates are
available:

 

(a) The LIBOR Rate plus 1.5 percentage point(s).

 

(b) The IBOR Rate plus 1.5 percentage point(s).



--------------------------------------------------------------------------------

1.6 Letters of Credit.

 

(a) During the availability period, at the request of the Borrowers, the Bank
will issue:

 

  (i) Commercial letters of credit with a maximum maturity of one hundred eighty
(180) days but not to extend more than one hundred eighty (180) days beyond the
Facility No. 1 Expiration Date. Each commercial letter of credit will require
drafts payable at sight.

 

  (ii) Standby letters of credit with a maximum maturity of three hundred
sixty-five (365) days but not to extend more than three hundred sixty-five (365)
days beyond the Facility No. 1 Expiration Date. The standby letters of credit
may include a provision providing that the maturity date will be automatically
extended each year for an additional year unless the Bank gives written notice
to the contrary; provided, however, that each letter of credit must include a
final maturity date which will not be subject to automatic extension.

 

(b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Ten
Million and 00/100 Dollars ($10,000,000.00).

 

(c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.

 

(d) The Borrowers agree:

 

  (i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

 

  (ii) If there is a default under this Agreement, to immediately prepay and
make the Bank whole for any outstanding letters of credit.

 

  (iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 

  (iv) To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

 

  (v) To pay any issuance and/or other fees that the Bank notifies the Borrowers
will be charged for issuing and processing letters of credit for the Borrowers.

 

  (vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

 

(e) On the Facility No. 1 Expiration Date or as promptly thereafter as may be
reasonably practicable, the Borrower shall, under documentation acceptable to
the Bank, grant to the Bank a first-priority perfected security interest in
cash, cash equivalents, or other collateral of a type and in any amount
acceptable to the Bank, to secure the Borrower’s obligations in respect of any
outstanding letters of credit.

 

2. OPTIONAL INTEREST RATES

 

2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on April 1, 2004, and then on the same day of each month thereafter
until payment in full of any principal outstanding under this facility. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs. At the end of each
interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrowers have
designated another optional interest rate for the Portion.

 

2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one month, two months, three months, four months, five months or six months. The
first day of the interest period must be a day other than a Saturday

 

2



--------------------------------------------------------------------------------

or a Sunday on which the Bank is open for business in New York and London and
dealing in offshore dollars (a “LIBOR Banking Day”). The last day of the
interest period and the actual number of days during the interest period will be
determined by the Bank using the practices of the London inter-bank market.

 

(b) Each LIBOR Rate portion will be for an amount not less than Five Hundred
Thousand and 00/100 Dollars ($500,000.00).

 

(c) A LIBOR Rate may be elected only for the entire principal amount outstanding
under the applicable facility.

 

(d) The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

 

LIBOR Rate =

 

London Inter-Bank Offered Rate

   

    (1.00 - Reserve Percentage)

 

Where,

 

  (i) “London Inter-Bank Offered Rate” means the average per annum interest rate
at which U.S. dollar deposits would be offered for the applicable interest
period by major banks in the London inter-bank market, as shown on the Telerate
Page 3750 (or any successor page) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the interest period. If such
rate does not appear on the Telerate Page 3750 (or any successor page), the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which the
Bank’s London Banking Center is open for business and dealing in offshore
dollars.

 

  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(e) The Borrowers shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(f) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

  (ii) The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(g) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(h) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

3



--------------------------------------------------------------------------------

2.3 IBOR Rate. The election of IBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the IBOR Rate will be in effect will be no
shorter than thirty (30) days and no longer than six months. The last day of the
interest period will be determined by the Bank using the practices of the
offshore dollar inter-bank market.

 

(b) Each IBOR Rate Portion will be for an amount not less than Five Hundred
Thousand and 00/100 Dollars ($500,000.00).

 

(c) The IBOR Rate may be elected only for the entire principal amount
outstanding under the applicable facility.

 

(d) The “IBOR Rate” means the interest rate determined by the following formula,
rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

 

IBOR Rate =

    

          IBOR Base Rate

      

(1.00 - Reserve Percentage)

 

Where,

 

  (i) “IBOR Base Rate” means the interest rate at which the Bank’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer U.S. dollar
deposits for the applicable interest period to other major banks in the offshore
dollar inter-bank market.

 

  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(e) The Bank will have no obligation to accept an election for an IBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of an IBOR Rate Portion are not available in the offshore
dollar inter-bank market; or

 

  (ii) the IBOR Rate does not accurately reflect the cost of an IBOR Rate
Portion.

 

(f) Each prepayment of an IBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid, and a prepayment fee as described below. A “prepayment”
is a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

3. FEES AND EXPENSES

 

3.1 Fees.

 

(a) Unused Commitment Fee. The Borrowers agree to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit they actually
use, determined by the average of the daily amount of credit outstanding during
the specified period. The fee will be calculated at 0.25% per year. The
calculation of credit outstanding shall include the undrawn amount of letters of
credit. This fee is due on April 1, 2004, and on the same day of each following
quarter until the expiration of the availability period.

 

4



--------------------------------------------------------------------------------

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrowers will, at the Bank’s option, pay the Bank
a fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrowers request the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrowers. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(c) Late Fee. To the extent permitted by law, the Borrowers agree to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 

3.2 Expenses. The Borrowers agree to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.

 

3.3 Reimbursement Costs.

 

(a) The Borrowers agree to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

 

4. DISBURSEMENTS, PAYMENTS AND COSTS

 

4.1 Disbursements and Payments.

 

(a) Each payment by the Borrowers will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrowers’ statement or at one of the Bank’s banking centers in the
United States.

 

(b) Each disbursement by the Bank and each payment by the Borrowers will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrowers to sign one or more promissory notes.

 

4.2 Requests for Credit; Equal Access by all Borrowers. If there is more than
one Borrower, any Borrower (or a person or persons authorized by any one of the
Borrowers), acting alone, can borrow up to the full amount of credit provided
under this Agreement. Each Borrower will be liable for all extensions of credit
made under this Agreement to any other Borrower.

 

4.3 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the individuals authorized to sign loan agreements on behalf of
any of the Borrowers, or any other individual designated by any one of such
authorized signers.

 

(b) Advances will be deposited in and repayments will be withdrawn from account
number 12330-24344 owned by the Borrowers or such other of the Borrowers’
accounts with the Bank as designated in writing by the Borrowers.

 

(c) The Borrowers will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrowers to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

 

4.4 Direct Debit (Pre-Billing).

 

(a) The Borrowers agree that the Bank will debit deposit account number
12330-24344 owned by the Borrowers or such other of the Borrowers’ accounts with
the Bank as designated in writing by the Borrowers (the “Designated Account”) on
the date each payment of principal and interest and any fees from the Borrowers
become due (the “Due Date”).

 

5



--------------------------------------------------------------------------------

(b) Prior to each Due Date, the Bank will mail to the Borrowers a statement of
the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrowers. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

 

(c) The Bank will debit the Designated Account for the Billed Amount, regardless
of the actual amount due on that date (the “Accrued Amount”). If the Billed
Amount debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrowers will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

 

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrowers interest on any overpayment.

 

(d) The Borrowers will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

 

4.5 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

 

4.6 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

 

4.7 Default Rate. Upon the occurrence of any default under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 6.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.

 

4.8 Taxes. If any payments to the Bank under this Agreement are made from
outside the United States, the Borrowers will not deduct any foreign taxes from
any payments it makes to the Bank. If any such taxes are imposed on any payments
made by the Borrowers (including payments under this paragraph), the Borrowers
will pay the taxes and will also pay to the Bank, at the time interest is paid,
any additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrowers will confirm that they have paid the taxes by giving the Bank
official tax receipts (or notarized copies) within thirty (30) days after the
due date.

 

5. CONDITIONS

 

Before the Bank is required to extend any credit to the Borrowers under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

5.1 Authorizations. If any Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by such
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

 

6



--------------------------------------------------------------------------------

5.2 Governing Documents. If required by the Bank, a copy of the Borrowers’
organizational documents.

 

5.3 Guaranties. Guaranties signed by RC Management Group, LLC (“RCMG “) and RECN
of Texas, LP (“RECN”).

 

5.4 Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled “Reimbursement
Costs.”

 

5.5 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

 

6. REPRESENTATIONS AND WARRANTIES

 

When the Borrowers sign this Agreement, and until the Bank is repaid in full,
the Borrowers make the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

6.1 Formation. If any Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.

 

6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within each Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

 

6.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of each Borrower, enforceable against each Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.

 

6.4 Good Standing. In each state in which each Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

 

6.5 No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which any Borrower is bound.

 

6.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrowers’ (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of any Borrower (or any guarantor).

 

6.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against any Borrower which, if lost, would be likely to result in a
judgement or assessment in excess of One Million and 00/100 Dollars
($1,000,000.00), except as have been disclosed in writing to the Bank.

 

6.8 Permits, Franchises. Each Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.

 

6.9 Other Obligations. No Borrower is in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, except as have been disclosed in writing to
the Bank.

 

6.10 Tax Matters. No Borrower has any knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.

 

6.11 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

 

6.12 Insurance. Each Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

 

7



--------------------------------------------------------------------------------

7. COVENANTS

 

The Borrowers agree, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

7.1 Use of Proceeds.

 

(a) To use the proceeds of Facility No. 1 only for general corporate purposes,
including working capital needs, capital expenditures and letters of credit.

 

7.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:

 

(a) Within ninety (90) days of the fiscal year end, the annual financial
statements of the Borrowers. These financial statements must be audited (with an
opinion satisfactory to the Bank) by a Certified Public Accountant acceptable to
the Bank. The statements shall be prepared on a consolidated basis. The Form
10-K is a satisfactory form for the annual financial statement.

 

(b) Within forty-five (45) days of the period’s end, quarterly financial
statements of the Borrowers. These financial statements may be company-prepared.
The statements shall be prepared on a consolidated basis. The Form 10-Q is a
satisfactory form for the quarterly financial statement.

 

(c) Within ninety (90) days of the end of each fiscal year and within forty five
(45) days of the end of each quarter, a compliance certificate of each Borrower
signed by an authorized financial officer, and setting forth (i) the information
and computations (in sufficient detail) to establish that each Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished and (ii) whether there existed as of
the date of such financial statements and whether there exists as of the date of
the certificate, any default under this Agreement and, if any such default
exists, specifying the nature thereof and the action the Borrowers are taking
and propose to take with respect thereto.

 

(d) Within one-hundred twenty (120) days after the end of each fiscal year,
annual consolidated and consolidating projections for the current fiscal year in
quarterly detail for periods through the Expiration Date.

 

7.3 Current Ratio. To maintain on a consolidated basis a ratio of current assets
to current liabilities of at least 1.5:1.0.

 

“Current liabilities” shall include (a) all obligations classified as current
liabilities under generally accepted accounting principles, plus (b) all
principal amounts outstanding under revolving lines of credit, whether
classified as current or long-term, which are not already included under (a)
above.

 

7.4 Profitability. To maintain on a consolidated basis a positive net income
after taxes of at least Six Million and 00/100 ($6,000,000.00) for each annual
accounting period. For the purposes of this covenant, nonrecurring,
extraordinary income / expenses and extraordinary gains / losses shall be
excluded from the calculation.

 

7.5 Limitation on Losses. Not to incur on a consolidated basis a net loss after
taxes in any two (2) consecutive quarterly accounting periods. For the purposes
of this covenant, nonrecurring, extraordinary income / expenses and
extraordinary gains / losses shall be excluded from the calculation.

 

7.6 Out of Debt Period. To reduce the amount of advances outstanding under this
Agreement to zero for a period of at least thirty (30) consecutive days during
each twelve month period consisting of the month most recently ended and the
eleven preceding months. For purposes of this paragraph, “Advances” does not
include undrawn amounts of outstanding letters of credit.

 

7.7 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b) Endorsing negotiable instruments received in the usual course of business.

 

(c) Obtaining surety bonds in the usual course of business.

 

8



--------------------------------------------------------------------------------

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 

(e) Additional debts and lease obligations (excluding operating leases) for
business purposes which do not exceed a total principal amount of Five Million
and 00/100 Dollars ($5,000,000.00) outstanding at any one time.

 

7.8 Other Liens. Not to create, assume, or allow, any security interest or lien
(including judicial liens) on property any Borrower now or later owns (including
without limitation the capital stock of Resources Connection.NL BV), except:

 

(a) Liens and security interests in favor of the Bank.

 

(b) Liens for taxes not yet due.

 

(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

(d) Additional purchase money security interests in assets acquired after the
date of this Agreement, if the total principal amount of debts secured by such
liens does not exceed Five Million and 00/100 Dollars ($5,000,000.00) at any one
time.

 

7.9 Maintenance of Assets.

 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of any
Borrower’s business or any Borrower’s assets except (i) in the ordinary course
of business, or (ii) to a wholly-owned, direct or indirect subsidiary of
Borrowers.

 

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all rights, privileges, and franchises the
Borrowers now have.

 

(e) To make any repairs, renewals, or replacements to keep the Borrowers’
properties in good working condition.

 

7.10 Investments. Not to have any existing, or make any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:

 

(a) Existing investments disclosed to the Bank in writing.

 

(b) Investments in the Borrowers’ current subsidiaries and future subsidiaries.

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

  (ii) U.S. treasury bills and other obligations of the federal government;

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

(d) Investments that do not exceed an aggregate initial cost of Five Million and
00/100 Dollars ($5,000,000.00) outstanding at any one time.

 

7.11 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

 

(a) Existing extensions of credit disclosed to the Bank in writing.

 

(b) Extensions of credit to the Borrowers’ current subsidiaries.

 

9



--------------------------------------------------------------------------------

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

 

(d) Extensions of credit that do not exceed an aggregate amount of One Million
and 00/100 Dollars ($1,000,000.00) outstanding at any one time.

 

7.12 Change of Management. To retain executive and management personnel with
substantially the same qualifications and experience as the executive and
management personnel of the Borrowers in office as of the date of this
Agreement.

 

7.13 Change of Ownership. Not to permit Change of Control.

 

“Change of Control” means (a) the acquisition by any “person” or “group” (as
such terms are used in section 13 (d) and 14 (d) of the Securities Exchange Act
of 1934, as amended) at any time of beneficial ownership of 40% or more of the
outstanding capital stock of Borrower on a fully-diluted basis, or (b) the
failure of individuals who are members of the board of directors of Borrower on
the date of this Agreement (together with any new or replacement directors whose
initial nomination for election was approved by a majority of the directors who
were either directors on the date of this Agreement or previously so approved)
to constitute a majority of the board of directors of Borrower.

 

7.14 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

(a) Engage in any business activities substantially different from each
Borrower’s present business.

 

7.15 Notices to Bank. To promptly notify the Bank in writing of:

 

(a) Any lawsuit over One Million and 00/100 Dollars ($1,000,000.00) in excess of
any insurance coverage against any Borrower (or any guarantor).

 

(b) Any substantial dispute between any governmental authority and any Borrower
(or any guarantor).

 

(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(d) Any material adverse change in any Borrower’s (or any guarantor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e) Any change in any Borrower’s name, legal structure, place of business, or
chief executive office if such Borrower has more than one place of business.

 

(f) Any actual contingent liabilities of any Borrower (or any guarantor), and
any such contingent liabilities which are reasonably foreseeable, where such
liabilities are in excess of Five Million and 00/100 Dollars ($5,000,000.00) in
the aggregate.

 

7.16 Insurance.

 

(a) General Business Insurance. To maintain insurance as is usual for the
business it is in.

 

7.17 Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over any Borrower’s business.

 

7.18 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

 

7.19 Books and Records. To maintain adequate books and records.

 

10



--------------------------------------------------------------------------------

7.20 Audits. So long as an event of default under this Agreement has occurred
and is continuing, to allow the Bank and its agents to inspect each Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrowers’ properties, books or records are in
the possession of a third party, the Borrowers authorize that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

 

7.21 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

 

7.22 Material Subsidiaries. To give the Bank prompt written notice if the
Borrower acquires any Material Subsidiary or if any subsidiary becomes a
Material Subsidiary. For purposes of this Agreement, a “Material Subsidiary”
means a direct or indirect subsidiary of the Borrower that (1) holds assets with
a total book value at least equal to five percent (5%) of the book value of all
of the Borrower’s assets on a consolidated basis or (2) has earned revenues at
least equal to five percent (5%) of the Borrower’s total revenues on a
consolidated basis calculated over the prior four (4) fiscal quarters. If (A) a
Material Subsidiary is formed under the laws of a state of the United States and
is principally located in the United States (a “Domestic Subsidiary”), the
Borrower will promptly cause such subsidiary to guarantee the Borrower’s
obligations to the Bank under this Agreement, pursuant to documentation in form
and substance acceptable to the Bank; or (B) if a Material Subsidiary is not a
Domestic Subsidiary, then the Borrower will grant to the Bank, or (if an
indirect subsidiary) will promptly cause the shareholder of the subsidiary to
grant to the Bank, a security interest in sixty-five percent (65%) of the issued
and outstanding capital stock of such subsidiary, pursuant to documentation in
form and substance acceptable to the Bank; provided, however, that the Borrower
shall not be required to grant to the Bank a security interest in the stock of
Resources Connection.NL BV.

 

7.23 Other Subsidiaries. To give the Bank prompt written notice if the
Borrower’s subsidiaries, excluding Material Subsidiaries and any other
subsidiaries that have guarantied the Borrower’s obligations to the Bank or
whose capital stock has been pledged to secure the Borrower’s obligations to the
Bank, in accordance with clauses (A) and (B) below, (1) hold assets with a total
book value, on a combined basis, at least equal to ten percent (10%) of the book
value of the Borrower’s assets on a consolidated basis or (2) have earned, on a
combined basis, revenues at least equal to ten percent (10%) of the Borrower’s
total revenues on a consolidated basis over the prior four (4) fiscal quarters
(the “Asset/Revenue Threshold”). Once the Asset/Revenue Threshold is reached,
then, with respect to any subsidiary created or acquired thereafter, if (A) a
subsidiary is a Domestic Subsidiary, the Borrower will promptly cause such
subsidiary to guarantee the Borrower’s obligations to the Bank under this
Agreement, pursuant to documentation in form and substance acceptable to the
Bank; or (B) if a subsidiary is not a Domestic Subsidiary, then the Borrower
will grant to the Bank, or (if an indirect subsidiary) will promptly cause the
shareholder of the subsidiary to grant to the Bank, a security interest in
sixty-five percent (65%) of the issued and outstanding capital stock of such
subsidiary, pursuant to documentation in form and substance acceptable to the
Bank; provided, however, that the Borrower need not comply with clauses (A) or
(B) above if, after reaching the Asset/Revenue Threshold, the Borrower causes an
existing Domestic Subsidiary (other than a Material Subsidiary) to guaranty the
Borrower’s obligations to the Bank in accordance with clause (A) above, such
that the amount of assets or revenues described in clauses (1) and (2) above are
below the Asset/Revenue Threshold.

 

8. DEFAULT AND REMEDIES

 

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrowers in default, stop making any additional
credit available to the Borrowers, and require the Borrowers to repay their
entire debt immediately and without prior notice. If an event which, with notice
or the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
any Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

 

8.1 Failure to Pay. The Borrowers fail to make a payment under this Agreement
when due.

 

8.2 Other Bank Agreements. Any default occurs under any other agreement any
Borrower (or any Obligor) or any of the Borrowers’ related entities or
affiliates has with the Bank or any affiliate of the Bank. For purposes of this
Agreement, “Obligor” shall mean any guarantor, any party pledging collateral to
the Bank.

 

11



--------------------------------------------------------------------------------

8.3 Cross-default. Any default occurs under any agreement in connection with any
credit any Borrower (or any Obligor) or any of the Borrowers’ related entities
or affiliates has obtained from anyone else or which any Borrower (or any
Obligor) or any of the Borrowers’ related entities or affiliates has guaranteed.

 

8.4 False Information. Any Borrower or any Obligor has given the Bank false or
misleading information or representations.

 

8.5 Bankruptcy. Any Borrower, any Obligor, or any general partner of any
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or any Borrower, any Obligor, or any
general partner of any Borrower or of any Obligor makes a general assignment for
the benefit of creditors.

 

8.6 Receivers. A receiver or similar official is appointed for a substantial
portion of any Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

 

8.7 Judgments. Any judgments or arbitration awards are entered against any
Borrower or any Obligor, or any Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Million and 00/100 Dollars ($2,000,000.00) or more in
excess of any insurance coverage.

 

8.8 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in any Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.

 

8.9 Government Action. Any government authority takes action that the Bank
believes materially adversely affects any Borrower’s or any Obligor’s financial
condition or ability to repay.

 

8.10 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.

 

8.11 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of any Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject any
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of such Borrower:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by any Borrower or any ERISA
Affiliate.

 

8.12 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by any Borrower (or any other party
named in the Covenants section) to comply with the financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrowers or the Bank.

 

9. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

9.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

 

9.2 California Law. This Agreement is governed by California state law.

 

9.3 Successors and Assigns. This Agreement is binding on the Borrowers’ and the
Bank’s successors and assignees. The Borrowers agree that they may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange financial information
about the Borrowers with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrowers.

 

12



--------------------------------------------------------------------------------

9.4 Arbitration and Waiver of Jury Trial

 

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this agreement (including any renewals, extensions or modifications); or (ii)
any document related to this agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this agreement.

 

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U. S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

 

(d) The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U. S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and enforced.

 

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

 

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration. If both
parties do not consent to arbitration, the Claim will be resolved as follows:
The parties will designate a referee (or a panel of referees) selected under the
auspices of JAMS in the same manner as arbitrators are selected in JAMS
administered proceedings. The designated referee(s) will be appointed by a court
as provided in California Code of Civil Procedure Section 638 and the following
related sections. The referee (or presiding referee of the panel) will be an
active attorney or a retired judge. The award that results from the decision of
the referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644 and 645.

 

(h) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this agreement.

 

13



--------------------------------------------------------------------------------

9.5 Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.

 

9.6 Attorneys’ Fees. The Borrowers shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrowers under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.

 

9.7 Joint and Several Liability. This paragraph shall apply if two or more
Borrowers sign this agreement:

 

(a) Each Borrower agrees that it is jointly and severally liable to the Bank for
the payment of all obligations arising under this Agreement, and that such
liability is independent of the obligations of the other Borrower(s). Each
obligation, promise, covenant, representation and warranty in this Agreement
shall be deemed to have been made by, and be binding upon, each Borrower, unless
this Agreement expressly provides otherwise. The Bank may bring an action
against any Borrower, whether an action is brought against the other
Borrower(s).

 

(b) Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.

 

(c) Each Borrower waives any right to assert against the Bank any defense,
setoff, counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrowers under this Agreement.

 

(d) Each Borrower waives any defense by reason of any other Borrower’s or any
other person’s defense, disability, or release from liability. The Bank can
exercise its rights against each Borrower even if any other Borrower or any
other person no longer is liable because of a statute of limitations or for
other reasons.

 

(e) Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrower(s) and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require the Bank to disclose to such Borrower any
information which the Bank may now or hereafter acquire concerning the financial
condition of the other Borrower(s).

 

(f) Each Borrower waives all rights to notices of default or nonperformance by
any other Borrower under this Agreement. Each Borrower further waives all rights
to notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.

 

(g) The Borrowers represent and warrant to the Bank that each will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement. The Borrowers agree that the Bank
will not be required to inquire as to the disposition by any Borrower of funds
disbursed in accordance with the terms of this Agreement.

 

(h) Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; (b) waives any right to enforce any remedy which the Bank now has or
may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.

 

14



--------------------------------------------------------------------------------

(i) Each Borrower waives any right to require the Bank to proceed against any
other Borrower or any other person; proceed against or exhaust any security; or
pursue any other remedy. Further, each Borrower consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Borrowers under this Agreement or which, but for this provision,
might operate as a discharge of the Borrowers.

 

9.8 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrowers concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrowers concerning this credit; and

 

(c) are intended by the Bank and the Borrowers as the final, complete and
exclusive statement of the terms agreed to by them.

 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrowers
and dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 

9.9 Indemnification. The Borrowers will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrowers hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrowers’ obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrowers, due and payable immediately without demand.

 

9.10 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrowers, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrowers may specify from time
to time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

 

9.11 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

 

9.12 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

 

9.13 Prior Agreement Superseded. This Agreement supersedes the Business Loan
Agreement and Promissory Note entered into as of August 22, 2001, between the
Bank and the Borrowers, and any credit outstanding thereunder shall be deemed to
be outstanding under this Agreement.

 

15



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

 

Borrower:

  Bank:

Resources Connection, Inc.

  Bank of America, N.A.

By:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

   

(Sgd.) Stephen J. Giusto, EVP & CFO

     

(Sgd.) Cynthia K. Goodfellow, Vice President

Borrower:

       

Resources Connection LLC

       

By:

 

 

--------------------------------------------------------------------------------

           

(Sgd.) Stephen J. Giusto, EVP & CFO

           

Address where notices to the Borrower are to be sent:

     

Address where notices to the Bank are to be sent:

   

695 Town Center Drive, Suite 600

Costa Mesa, CA 92626

     

Orange County Commercial Banking Office #1458

675 Anton Blvd

Costa Mesa, CA 92626-1919

 

16